In a matrimonial action, defendant appeals from so much of a judgment of divorce of the Supreme Court, Westchester County, dated January 22, 1980, as (1) awarded plaintiff (a) alimony of $100 per week and (b) the sum of $5,800 as arrears due pursuant to an order of the same court dated November 16, 1977, which awarded plaintiff temporary alimony, and (2) awarded plaintiff’s counsel a fee in the sum of $2,500. Judgment modified, on the law and the facts, by adding thereto a provision that the payments of alimony to be made by defendant shall cease one year after the date of their commencement. As so modified, judgment affirmed insofar as appealed from, without costs or disbursements. We find that, under the circumstances of this case, plaintiff is on the verge of being self-supporting, but has not yet attained that status. In our discretion and with due regard to the relevant factors to be considered, we conclude that "justice requires” that the alimony award be modified as indicated. (See Domestic Relations Law, § 236; cf. Tumolillo v Tumolillo, 51 NY2d 709.) We find no merit in the remaining contentions of defendant. It is noted that the issue of whether the order of November 16, 1977, directing defendant to pay temporary alimony in the sum of $50 per week, was properly made is not before us on this appeal (see Caplin v Caplin, 33 AD2d 908). Hopkins, J. P., Titone, Margett and Weinstein, JJ., concur.